DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 April 2021 & 25 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a measurement state obtainer configured to obtain information regarding a state in which a measured value is obtained by the measured value obtainer" in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9377282 B2 (Dockrey).  

Regarding claim 1, Dockrey teaches a measuring device comprising: a measured value obtainer (Fig. 1 a digital display micrometer gauge 1); a display device configured to display a measured value obtained by the measured value obtainer (Fig. 1 digital display device 9); an illumination device configured to emit a light to the display device (Fig. 1 validity indicators IND1 and IND2 and IND3, column 2 lines 44-55: device could be an LCD and LCDs are backlit); a measurement state obtainer configured to obtain information regarding a state in which a measured value is obtained by the measured value obtainer (Fig. 6 readhead signal processing and control circuit 659, “readhead signal processing” means it obtains the state); and an illumination color changer configured to change a color of the light in accordance with a measurement state obtained by the measurement state obtainer (Fig. 6 control circuit 659).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 2-5, & 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9377282 B2 (Dockrey) in view of US 8898923 B2 (Nahum).  

Regarding claim 2, Dockrey teaches the measuring device as claimed in claim 1.  
Dockrey further teaches Wherein: the measurement state obtainer obtains measurement mode information regarding a measurement mode that is selected when the measured value is obtained by the measured value obtainer, as the information regarding the state in which the measured value is obtained (Fig. 6 641 or 642 or 643, column 12 lines 54-57: electronic assembly 660 includes switches including a mode switch); …
Dockrey does not explicitly teach … and the illumination color changer changes the color of the light in accordance with the measurement mode information that is selected.  
Nahum does teach … and the illumination color changer changes the color of the light in accordance with the measurement mode information that is selected (column 5 lines 34-40: there is a status light indicating force thresholds which correspond to different modes, column 4 lines 8-14: different color lights correspond to different modes).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Dockrey with the teachings of Nahum.   One would have added to the measurement device with mode buttons and indicator lights of Dockrey the correspondence with different modes corresponding to force thresholds indicated by lights of Nahum.  The motivation would have been to enable the device to better determine whether measurements are of high quality (e.g. too high of a force can result in bad measurements).  

Regarding claim 3, Dockrey in view of Nahum teaches the measuring device as claimed in claim 2.  
Dockrey does not teach wherein the measurement state obtainer obtains information whether a tolerance determination mode, in which it is determined whether a measured result with respect to a measurement object is within a predetermined tolerance, is selected or not, as the measurement mode information.  
 Nahum teaches wherein the measurement state obtainer obtains information whether a tolerance determination mode, in which it is determined whether a measured result with respect to a measurement object is within a predetermined tolerance, is selected or not, as the measurement mode information (Fig.5, column 11 lines 25-32: system can determine whether measurements are within acceptable tolerances).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Dockrey with the teachings of Nahum.  One would have added to the measurement device with mode buttons and indicator lights of Dockrey the tolerance determination mode of Nahum.  The motivation would have been to make sure that measurements are done to within tolerances that would likely be specified in a project.  

Regarding claim 4, Dockrey in view of Nahum teaches the measuring device as claimed in claim 2.  
Dockrey further teaches wherein the measurement state obtainer obtains information whether a maximum-minimum measurement mode, in which at least a maximum value or a minimum value of a measured value of a measurement object is obtained, is selected or not, as the measurement mode information (column 16 lines 30-43: there is a maximum-minimum measurement mode).  

Regarding claim 5, Dockrey teaches the measuring device as claimed in claim 1.  
Dockrey further teaches wherein: the measurement state obtainer obtains operation state information regarding an operation state in which the measured value obtainer obtains the measured value, as the information regarding a state in which the measured value is obtained (Fig. 6 readhead signal processing and control circuit 659, “readhead signal processing” means it obtains the state).  
Dockrey does not explicitly teach …  and the illumination color changer changes the color of the light in accordance with the operation state information that is obtained.  
Nahum does teach …  and the illumination color changer changes the color of the light in accordance with the operation state information that is obtained (column 5 lines 34-40: there is a status light indicating force thresholds which correspond to different modes, column 4 lines 8-14: different color lights correspond to different modes).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Dockrey with the teachings of Nahum.   One would have added to the measurement device with mode buttons and indicator lights of Dockrey the correspondence with different modes corresponding to force thresholds indicated by lights of Nahum.  The motivation would have been to enable the device to better determine whether measurements are of high quality (e.g. too high of a force can result in bad measurements).  

Regarding claim 7, Dockrey in view of Nahum teaches the measuring device as claimed in claim 5.  
Dockrey does not explicitly teach further comprising a force detector configured to detect a force applied to a contactor of the measured value obtainer, wherein the measurement state obtainer obtains information regarding a force applied to the contactor detected by the force detector, as the operation state information.  
Nahum does teach further comprising a force detector configured to detect a force applied to a contactor of the measured value obtainer, wherein the measurement state obtainer obtains information regarding a force applied to the contactor detected by the force detector, as the operation state information (column 5 lines 34-40: there is a status light indicating force thresholds which correspond to different modes, column 4 lines 8-14: different color lights correspond to different modes).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Dockrey with the teachings of Nahum.   One would have added to the measurement device with mode buttons and indicator lights of Dockrey the correspondence with different modes corresponding to force thresholds indicated by lights of Nahum.  The motivation would have been to enable the device to better determine whether measurements are of high quality (e.g. too high of a force can result in bad measurements).  

Regarding claim 8, Dockrey teaches the measuring device as claimed in claim 1.  
Dockrey does not teach wherein: the measurement state obtainer obtains usage history information regarding a usage history of the measured value obtainer, as the information regarding the state in which the measured value is obtained; and the illumination color changer changes the color of the light in accordance with the usage history information that is obtained.  
 Nahum teaches wherein: the measurement state obtainer obtains usage history information regarding a usage history of the measured value obtainer, as the information regarding the state in which the measured value is obtained (column 11 lines 4-14: system keeps a history in the form of curves which determines thresholds which determine states); and the illumination color changer changes the color of the light in accordance with the usage history information that is obtained (column 11 lines 30-39: thresholds are determined from the history and these thresholds can be used to determine whether a color of a light should be changed (e.g. as in Nahum red if a threshold is exceeded)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Dockrey with the teachings of Nahum.  One would have added to the measurement device with mode buttons and indicator lights of Dockrey the correspondence with different modes corresponding to force thresholds determined by histories/curves of Nahum.  The motivation would have been that different materials (with their own particular histories) would require different thresholds for accurate measurements due to differences in such differences as materials and sizes. 

Regarding claim 9, Dockrey in view of Nahum teaches the measuring device as claimed in claim 8.  
Dockrey does not teach further comprising an impact detector configured to detect an impact applied to the measured value obtainer, wherein the measurement state obtainer obtains information regarding an impact applied to the measured value obtainer detected by the impact detector, as the usage history information
Nahum does teach further comprising an impact detector configured to detect an impact applied to the measured value obtainer, wherein the measurement state obtainer obtains information regarding an impact applied to the measured value obtainer detected by the impact detector, as the usage history information (Fig.5 between points B and C are data points before contact/collision, para 41: system keeps track of history before a contact/collision after contact system uses a different curve).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Dockrey with the teachings of Nahum.   One would have added to the measurement device with mode buttons and indicator lights of Dockrey the force thresholds determined by histories taking into account the detection of a collision/contact of Nahum.  The motivation would have been that the calibration curves would alter after contact with the workpiece since there’d be more resistance to further advancing the measured value obtainer.  

Regarding claim 10, Dockrey in view of Nahum teaches the measuring device as claimed in claim 9.  
Dockrey does not explicitly teach wherein the illumination color changer changes the color of the light in steps in accordance with a magnitude of the impact applied to the measured value obtainer.  
 Nahum teaches wherein the illumination color changer changes the color of the light in steps in accordance with a magnitude of the impact applied to the measured value obtainer (column 5 lines 34-40: the light changes from green to red when a threshold is exceeded).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Dockrey in view of Nahum with the further teachings of Nahum.  One would have added to the measurement device with mode buttons and indicator lights and thresholds of Dockrey in view of Nahum the change of color of the light to indicate the passing of a threshold of Nahum.  The motivation would have been to enable the communication of measurement quality even when it may not be easy to see the numbers of a digital readout.  

Regarding claim 11, Dockrey in view of Nahum teaches the measuring device as claimed in claim 8.  
 Dockrey further teaches further comprising a movement distance measurer configured to measure a movement distance of a mover of the measured value obtainer (Fig. 6 caliper 600), wherein the measurement state obtainer obtains information regarding a movement distance of the mover measured by the movement distance measurer (Fig. 6 readhead signal processing and control circuit 659, “readhead signal processing” means it obtains the state).  

Regarding claim 12, Dockrey in view of Nahum teaches the measuring device as claimed in claim 11.  
Dockrey does not explicitly teach wherein the illumination color changer changes the color of the light in steps in accordance with a length of a movement distance of the mover.  
Nahum teaches wherein the illumination color changer changes the color of the light in steps in accordance with a length of a movement distance of the mover (column 5 lines 34-40: the light changes from green to red when a threshold is exceeded, column 3 lines 28-39: teaches that a force threshold corresponds to a distance threshold).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Dockrey in view of Nahum with the further teachings of Nahum.  One would have added to the measurement device with mode buttons and indicator lights and thresholds of Dockrey in view of Nahum the change of color of the light to indicate the passing of a threshold of Nahum.  The motivation would have been to enable the communication of measurement quality even when it may not be easy to see the numbers of a digital readout.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9377282 B2 (Dockrey) in view of US 8898923 B2 (Nahum) in view of US 9678701 B2 (Cook).  

Regarding claim 6, Dockrey in view of Nahum teaches the measuring device as claimed in claim 5.  
Neither Dockrey nor Nahum explicitly teach further comprising a moving speed detector configured to detect a moving speed of a mover of the measured value obtainer, wherein the measurement state obtainer obtains information regarding a moving speed of the mover detected by the moving speed detector, as the operation state information
Cook teaches further comprising a moving speed detector configured to detect a moving speed of a mover of the measured value obtainer, wherein the measurement state obtainer obtains information regarding a moving speed of the mover detected by the moving speed detector, as the operation state information (para 0026: system has modes which are determined by a speed detector).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Dockrey in view of Nahum with the teachings of Cook.  One would have added to the measurement device with mode buttons and indicator lights of Dockrey the correspondence with different modes corresponding to speeds of the measured value obtainer.  The motivation would have been that there are values for the speed of the value obtainer for which measurements would be inaccurate.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2858